Citation Nr: 0602754	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-06 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability due to VA treatment in December 
1981.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.  

The instant claim was filed in January 1992.  Its 
adjudication by the RO was deferred until May 2001.  The 
veteran appealed the RO's decision denying the claim to the 
Board, which denied the claim in May 2003.  The Board's 
decision was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in February 2004.  Thereafter, 
the Board remanded the case to the RO in August 2004 and the 
case has now been returned to the Board.  


FINDING OF FACT

VA treatment in December 1981 did not cause right hip 
disability.  


CONCLUSION OF LAW

The criteria for VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.385 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable criteria are found in the law and regulation cited 
above, as the claim was filed in 1992.  These were given to 
the veteran in the September 2005 supplemental statement of 
the case.

The question in this case is whether VA treatment in December 
1981 caused right hip disability.  

The veteran had had right hip avascular necrosis develop 
after a 1963 motor vehicle accident, and had a right hip 
total knee arthroplasty of the Indiana resurfacing variety 
conducted by VA in December 1981, after avascular necrosis 
was noted.  

About 6 years later, he developed spontaneously intermittent 
draining wound.  He had a second total hip arthroplasty in 
1992, a revision of that in 1993, and a re-revision in 1995.  
He now has a grossly infected right hip.

Dr. W., the private physician who performed the veteran's 
total hip arthroplasty in 1992 has rendered an opinion in 
July 2000 that there was a relationship between the 
persistent problem with his hip and the initial procedure 
done by VA.  His opinion is that there is a relationship in 
that if the veteran had never had surgery at VA and developed 
what Dr. W. felt was a metal allergy, that he would not have 
the current persistent problem with the hip.  

A VA examiner in December 2004 opined that the procedure 
performed in December 1981 was well accepted at the time and 
that it appeared that the surgical technique in December 1981 
was appropriate and that the veteran did not develop an 
infection in the joint for many years following the initial 
surgery.  He indicated that this latter fact suggested that 
at the time of the 1981 surgery the appropriate procedure was 
done and that there was no acute infection in that 
postoperative period.  He also indicated that the presence of 
a prosthesis in the body presents an opportunity for latent 
infection, but that such a latent infection would be one 
which, if occurred, was probably caused by a shower of 
bacteria present in the blood system for reasons other than 
the surgery.  

He noted that the prosthesis which was used appeared to have 
a faulty design and that virtually every prosthesis which was 
of its type ended up needing revision because of 
complications like the ones the veteran had - avascular 
necrosis and failure of the resurfacing.  He added that the 
prosthesis' design was well accepted at the time it was 
implanted into the veteran, that it was unfortunate that the 
veteran's injury occurred at a time when the presence of the 
resurfacing option appeared viable, and that it was only 
later, after it was implanted into the veteran, that 
nationwide and worldwide experience proved that use of such 
device in a patient such as the veteran was not wise.  He 
indicated that a poorly designed prosthesis, rather than 
surgical error, was the cause of the infection risk factor.  
Also, he indicated that there was an infection risk factor 
with any total joint implant, and that the veteran's 
continuing and recurrent infection was a common finding 
throughout the entire spectrum of literature which discusses 
infections that develop in total hip replacements.  He did 
not believe that there was any negligence, carelessness, or 
lack of proper skill or judgment in furnishing care by VA.

The December 2004 VA medical opinion is more probative than 
Dr. W.'s.  It is completely to the effect that there was no 
relationship between the VA treatment and the development of 
additional disability.  Even if the veteran did develop a 
metal allergy - as suggested by Dr. W. -- from the prosthesis 
put in by VA, VA treatment itself did not cause the metal 
allergy.  Moreover, there is no evidence that prostheses are 
expected to last forever. Dr. W.'s records from November and 
December 1991 indicate that the prosthesis had worn out and 
Dr. W. indicated in July 2000 that the infection from which 
the veteran now suffers arose after the 1992 total hip 
replacement. 

The probative evidence shows that the VA treatment in 
question did not cause any current disability.  The 
prosthesis used was widely accepted at the time and there are 
no indications that the VA treatment itself caused the 
veteran's infection.  The examiner indicated that any 
prosthesis is a risk factor for infection or for latent 
infection and that the infection would have probably been one 
from the blood stream, not the prosthesis.  He found that the 
surgical technique in December 1981 was appropriate and noted 
that the veteran did not develop an infection in the joint 
for many years following the initial surgery.  Moreover, Dr. 
W. stated that he believed the infection arose after that 
drainage occurred after the operation he performed in 1992.  

While it is clear that the veteran now has additional 
disability, in the form of a chronically infected right hip, 
the preponderance of the evidence indicates that this was not 
due to VA treatment.  Dr. W. monitored the veteran after the 
1992 surgery, and found no infection prior to October 1993.  
Moreover, although Dr. W. appears to suggest that the 
infection was due to a metal allergy arising from the 
prosthesis used by VA, the record does not contain direct 
evidence of the composition of the prosthesis implanted by VA 
in 1981, the basis for the suggestion that the veteran 
developed a metal allergy due to this prosthesis, or the 
basis for the suggestion that the veteran's chronic hip 
infection is due to such a metal allergy.  All of the 
probative evidence indicates that the infection did not arise 
until after the operation in 1992.

With all of these facts as context, Dr. W.'s opinion that 
there was a relationship is less probative than the December 
2004 opinion against causation.  Moreover, the VA examiner 
reviewed the veteran's claims folder, which contains a 
lengthy history, whereas Dr. W. did not, and the VA examiner 
gave detailed reasons for his conclusions, whereas Dr. W. did 
not.  Dr. W.'s letter does not satisfactorily explain how the 
VA treatment in 1981 caused any disability.  The mere 
statement that there was VA surgery and then the development 
of a metal allergy is no more than minimally probative that 
VA treatment was the cause of the grossly infected hip, 
especially when the grossly infected hip occurred after the 
1992 surgery by Dr. W., and the December 2004 VA examiner's 
opinion shows that any hip surgery has a risk of infection.  
The December 2004 VA medical opinion, on the other hand, does 
satisfactorily explain why there is no likely relationship 
between VA treatment in 1981 and the veteran's current right 
hip disability.  There was no infection for years after the 
1981 surgery and the surgery appears to have been performed 
appropriately.

The Board acknowledges that the prosthesis VA installed in 
1981 wore out by 1991, but no evidence shows this to be a 
result of VA treatment.  The Board also acknowledges that 
there was at least a 3 month period of time which passed 
after the December 1981 surgery before the veteran apparently 
healed completely.  However, no evidence shows that this was 
due to VA treatment either.  

In sum, the probative evidence establishes that there is no 
current disability as a result of VA treatment in and shortly 
after December 1991.  In light of all of the above, the claim 
must be denied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

The veteran's representative has cited a number of cases, in 
his brief to the Court, which he sent a copy of to the Board 
in September 2004, and noted that in some of them, disability 
was compensable.  However, each case turns on its own facts.  

The Board notes that the veteran, being a layperson, is 
unable in a case such as this to indicate the etiology of 
current disability.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Furthermore, he is 
unable to relate, to VA, through his own words, messages 
which he has heard from medical professionals which are of a 
medical nature.  Robinette v. Brown, 8 Vet. App. 69 (1995), 
Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 
1464 (Fed.Cir. 1997).  The Board notes that he has stated in 
October 2002 that he has learned that about a year after his 
Indiana prosthesis was implanted, its use was discontinued 
because of problems and its failure rate.  However, even if 
this is true, he has not submitted any evidence that 
indicates that his should have been removed then, and that if 
it had been, he would not be as disabled as he is now.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In a November 2001 
letter from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claim, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of statutes and 
38 C.F.R. § 3.159 as amended by the VCAA, concerning these 
respective duties, in the November 2002 supplemental 
statement of the case.

The Board acknowledges that, only after the May 2001 rating 
decision was promulgated did the AOJ, in November 2001, 
provide explicit section 5103(a) notice to the claimant.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice is harmless error. While the notice provided to 
the claimant in November 2001 was not given prior to the 
first AOJ adjudication of the claim, the claimant was 
afforded the opportunity to identify medical evidence that VA 
would attempt to obtain.  In that regard, after the notice, 
the claimant was also afforded an VA examination in December 
2004. The timing-of-notice error was sufficiently remedied by 
the process carried out during the course of the claim and 
appeal so as to provide the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  VA and private medical records have 
been obtained and a VA examination was conducted in December 
2004.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
The Board finds that the development requirements of the VCAA 
have also been met. VA has done everything reasonably 
possible to assist the claimant. The pertinent VA treatment 
records have been obtained, examination has been performed, 
and medical opinion has been obtained.  The Board 
acknowledges that the records of the private surgeries in 
1992 and 1995 have not been obtained; the veteran, however, 
has not provided the requested permission to obtain such 
records, nor has he provided such records himself.  VA is 
unable to obtain these records without his authorization to 
do so.  Accordingly, appellate review is permitted without 
prejudice to the claimant. See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability due to VA treatment in December 
1981 is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


